DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest the specific features of an exhaust gas purification catalyst body which is disposed in an exhaust passage of an internal combustion engine and purifies exhaust gas discharged from the internal combustion engine, comprising: a base of a wall flow structure having an inlet side cell in which an end on the exhaust gas inflow side is open, an outlet side cell which is adjacent to the inlet side cell and in which an end on the exhaust gas outflow side is open, and a porous partition wall that partitions the inlet side cell and the outlet side cell; and a catalyst layer that is formed in the partition wall, wherein the catalyst layer is formed in a region of at least 50% of the thickness of the partition wall from a surface of the partition wall that faces at least one cell of the inlet side cell and the outlet side cell, and held on the surface of internal pores in the partition wall in the region, and, among internal pores in the partition wall, an average filling rate A of the catalyst layer held in pores having a pore diameter of 5 µm or more and less than 10 µm, an average filling rate B of the catalyst layer held in pores having a pore diameter of 10 µm or more and less than 20 µm, and an average filling rate C of the catalyst layer held in pores having a pore diameter of 20 µm or more satisfy the following relationships: A < B < C; A <40%; B < 40%, and among pores having a pore diameter of 5 µm or more and less than 20 µm, a proportion of pores having a catalyst layer filling rate of 75% or more is 35% or less by number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774